IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

MARCUS EARL GRAY,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-1964

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed August 4, 2016.

Petition for Writ of Prohibition -- Original Jurisdiction.

Marcus Earl Gray, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

LEWIS, WETHERELL, and RAY, JJ., CONCUR.